—In a proceeding for leave to serve a late notice of claim pur*411suant to General Municipal Law § 50-e (5), the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 24, 1997, which denied the application.
Ordered that the order is affirmed, with costs.
The petitioner’s alleged accident occurred on- September 19, 1991. The petitioner’s application to serve a late notice of claim against the correct entity, the New York City Transit Authority, was made approximately four and one-half years after the applicable Statute of Limitations of one year and 90 days expired on December 19, 1992. Accordingly, the Supreme Court was without the authority to permit late service of the notice of claim (see, General Municipal Law § 50-e [5]; Pierson v City of New York, 56 NY2d 950; Matter of Turner v New York City Hous. Auth., 243 AD2d 636; Armstrong v New York Convention Ctr. Operating Corp., 203 AD2d 170; see also, Omni Group Farms v County of Cayuga, 178 AD2d 977). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.